“The court are unanimously of opinion, that where an indictment or presentment is found by a Grand Jury against any person for a misdemeanor, to which the law has affixed an infamous or corporal punishment, that the Court before whom such presentment or indictment is found, may, in its discretion award a capias in the first instance ;' and that, upon indictments and presentments of an inferior nature, such’ Court ought, after two venire facias’s have been returned not found, to award a capias ; it is therefore ordered, that it be certified to the Morgan Town District Court, that a capias ought to-be awarded in this case.”
A copy.
Teste, WIDSON AUUUN, C. G. C.